—Judgment, Supreme Court, New York County (Bernard Fried, J.), rendered January 27,1993, convicting defendant, upon his plea of guilty, of murder in the second degree, and sentencing him to a term of 15 years to life, unanimously affirmed.
At the hearing the detectives testified that a woman appearing to be 19 or 20 years old answered their early morning knock on the door, that they told her in a nonthreatening manner that they wanted to speak to defendant and asked if he was home and whether they could come into the apartment, and that she was polite and friendly and invited them to enter. This testimony, which the hearing court credited, was consistent with and partially corroborated by the hearing testimony of defendant and the woman, who had been defendant’s girlfriend of five years (see, People v Prochilo, 41 NY2d 759, 761; People v Garafolo, 44 AD2d 86, 88). Thus, the hearing court’s finding that the woman’s consent to enter the apartment was an act of free will is supported by the record (see, People v Gonzalez, 39 NY2d 122,127-130) and is entitled to deference on appeal. Accordingly, the arrest was not unlawful and the subsequent confessions were admissible. Concur— Rosenberger, J. P., Ellerin, Williams, Tom and Mazzarelli, JJ.